DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,019,680 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach entity configuration method, device and system, and CU-U.
	Regarding claims 1 and 8, 	Gao teaches an entity configuration method, comprising: acquiring specified information for configuring each packet data convergence protocol (PDCP) entity for processing a data radio bearer; and configuring the each PDCP entity according to the specified information; wherein the specified information comprises protocol data unit (PDU) session information and user plane configuration information; wherein the user plane configuration information is information of user plane configuration of a PDU session establishment flow, and the user plane configuration information comprises configuration information of the each PDCP entity to be configured (see claims 1 and 8, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 2 and 9, Gao teaches the specified information is acquired through an Xn interface and the Xn interface is an interface between a gNB-CU-Control Plane, gNB-CU-CP, and a gNB-CU-User Plane, gNB-CU-UP (see claims 2 and 9, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 3 and 10, Gao teaches determining, according to the acquired PDU session information and a correspondence between the PDU session information and the user plane configuration information, the user plane configuration information corresponding to the acquired PDU session information (see claims 3 and 10, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 4 and 11, Gao teaches in condition that the PDU session information is information required to establish a PDU session in the PDU session establishment flow, the PDU session information comprises at least one of: a session identifier (ID), IDs of one or more data streams in a single session, quality of service (QoS) information of non-guaranteed bit rate (non-GBR) traffic corresponding to the one or more data streams, QoS information of guaranteed bit rate (GBR) traffic corresponding to the one or more data streams, and flag information for an Xn interface between a gNB-CU-CP and a gNB-CU-UP to identify a terminal (see claims 4 and 11, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 5 and 12, Gao teaches after the configuring the each PDCP entity according to the specified information, the method further comprises: transmitting a PDU session establishment success message to the gNB-CU-CP, wherein the information of the successfully configured PDU session comprises the session ID, IDs of one or more data streams with a user plane configuration success in the single session, and the flag information for the Xn interface to identify the terminal; or transmitting a PDU session establishment failure message to the gNB-CU-CP, wherein the PDU session establishment failure message comprises at least one of: a user plane configuration failure reason and the flag information for the Xn interface to identify the terminal (see claims 5 and 12, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 6 and 13, Gao teaches in condition that the PDU session information is information of a PDU session to be modified in a PDU session modification flow, the PDU session information comprises at least one of: a session ID, IDs of one or more data streams to be added in a single session, QoS information of non-GBR traffic corresponding to the one or more data streams to be added, QoS information of GBR traffic corresponding to the one or more data streams to be added, IDs of one or more data streams to be modified in the single session, QoS information of non-GBR traffic corresponding to the one or more data streams to be modified, QoS information of GBR traffic corresponding to the one or more data streams to be modified, IDs of one or more data streams to be deleted in the single session and flag information for an Xn interface between a gNB-CU-CP and a gNB-CU-UP to identify a terminal (see claims 6 and 13, or see claims 1-14 of Patent No. US 11,019,680 B1).  
 	Regarding claims 7 and 14, Gao teaches after the configuring the each PDCP entity according to the specified information, the method further comprises: transmitting a PDU session modification success message to the gNB-CU-CP, wherein the information of the successfully modified PDU session comprises: the session ID, IDs of one or more data streams with a user plane configuration modification success in the single session, and the flag information for the Xn interface to identify the terminal; or transmitting a PDU session modification failure message to the gNB-CU-CP, wherein the PDU session modification failure message comprises a user plane configuration failure reason in the PDU session and the flag information for the Xn interface to identify the terminal (see claims 7 and 14, or see claims 1-14 of Patent No. US 11,019,680 B1).   		

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642